

              Exhibit 10.4
FIRST AMENDMENT AGREEMENT


This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 29th day of
May, 2020 among:
(a)RAPID7, INC., a Delaware corporation (“Rapid7, Inc.”);


(b)RAPID7 LLC, a Delaware limited liability company (“Rapid7 LLC” and, together
with Rapid7 Inc., collectively, the “Borrowers” and, individually, each a
“Borrower”);


(c)the Lenders, as defined in the Credit Agreement, as hereinafter defined; and


(d)KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).


WHEREAS, the Borrowers, the Administrative Agent and the Lenders are parties to
that certain Credit and Security Agreement, dated as of April 23, 2020, that
provides, among other things, for loans and letters of credit, all upon certain
terms and conditions (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”);


WHEREAS, pursuant to Section 2.9(b) of the Credit Agreement, the Maximum
Revolving Amount is being increased by Twenty Million Dollars ($20,000,000) (the
“Partial Exercise of Accordion”);


WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to effectuate the Partial Exercise of Accordion;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrowers, the Administrative Agent and the
Lenders agree as follows:


1.Amendment to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to delete the definitions of “Revolving Amount” and
“Total Commitment Amount” therefrom and to insert in place thereof,
respectively, the following:


“Revolving Amount” means Fifty Million Dollars ($50,000,000), as such amount may
be increased pursuant to Section 2.9(b) hereof or reduced pursuant to Section
2.9(a) hereof.


1




--------------------------------------------------------------------------------



“Total Commitment Amount” means the principal amount of Fifty Million Dollars
($50,000,000), as such amount may be increased pursuant to Section 2.9(b)
hereof, or decreased pursuant to Section 2.9(a) hereof.


2.Amendment to Financial Covenant Provisions. Section 5.7 of the Credit
Agreement is hereby amended to delete subsection (a) therefrom and to insert in
place thereof the following:


(a)Available Liquidity. The Borrowers shall not permit at any time from and
after the date on which Indebtedness is incurred pursuant to Section 5.8(i)
hereof, Available Liquidity to be less than Fifty Million Dollars
($50,000,000.00).


3.Amendment to Schedule 1. The Credit Agreement is hereby amended to delete
Schedule 1 (Commitments of Lenders) therefrom and to insert in place thereof a
new Schedule 1 in the form of Schedule 1 hereto.


4.Closing Deliveries. On or prior to the execution of this Amendment, the
Borrowers shall:


(a)deliver to the Administrative Agent, for delivery to City National Bank, a
new Revolving Credit Note in the amount specified in Schedule 1 to the Credit
Agreement (after giving effect to this Amendment);


(b)deliver to the Administrative Agent an opinion of counsel for each Credit
Party, in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders;


(c)execute and deliver to the Administrative Agent the First Amendment Fee
Letter and pay to the Administrative Agent the fees stated therein; and


(d)pay all reasonable and documented legal fees and expenses of the
Administrative Agent in connection with this Amendment and any other Loan
Documents.


5.Reallocation of Outstanding Amounts. On May 29, 2020 (the “First Amendment
Effective Date”), the Lenders shall make adjustments among themselves with
respect to the Loans then outstanding and amounts of principal with respect
thereto as shall be necessary, in the opinion of the Administrative Agent, in
order to reallocate among such Lenders such outstanding amounts based on the
revised Commitments as set forth in the revised Schedule 1 hereto.


6.City National Bank as a Lender. By executing this Amendment, City National
Bank (“City National Bank”) represents and warrants to the Borrowers, the
Administrative Agent and the Lenders that (a) it is able to fund the Loans and
participate in the Letters of Credit as required by the Credit Agreement; (b) it
will perform, in accordance with their terms, all of the obligations which by
the terms of the Credit Agreement and the other Loan Documents are required to
be performed by it as a Lender thereunder; and (c) it has reviewed each of the
Loan










2




--------------------------------------------------------------------------------



Documents. City National Bank appoints the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof. On
the First Amendment Effective Date, after execution of this Amendment, City
National Bank shall become and thereafter be deemed to be a “Lender” for the
purposes of the Credit Agreement and the other Loan Documents, and shall be
bound thereby as if it were an original signatory thereto. All notices,
requests, demands and other communications provided for under the Credit
Agreement to City National Bank, mailed or delivered to it, shall be addressed
to it at the address specified on the signature pages of this Amendment, or at
such other address as shall be designated by City National Bank in a written
notice to each of the other parties.


7.Representations and Warranties. The Borrowers hereby represent and warrant to
the Administrative Agent and the Lenders that (a) the Borrowers have the legal
power and authority to execute and deliver this Amendment; (b) the officers
executing this Amendment have been duly authorized to execute and deliver the
same and bind the Borrowers with respect to the provisions hereof; (c) the
execution and delivery hereof by the Borrowers and the performance and
observance by the Borrowers of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrowers or any law applicable to the
Borrowers or result in a breach of any provision of or constitute a default
under any other agreement, instrument or document binding upon or enforceable
against the Borrowers; (d) no Default or Event of Default exists, nor will any
occur immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the First Amendment Effective Date as if
made on the First Amendment Effective Date, except to the extent that any such
representation or warranty expressly states that it relates to an earlier date
(in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) the Borrowers are not aware of
any claim or offset against, or defense or counterclaim to, the Borrowers’
obligations or liabilities under the Credit Agreement or any other Loan
Document; and (g) this Amendment constitutes a valid and binding obligation of
the Borrowers in every respect, enforceable in accordance with its terms.


8.References to Credit Agreement and Ratification. Each reference to the Credit
Agreement that is made in the Credit Agreement and the other Loan Documents
shall hereafter be construed as a reference to the Credit Agreement as amended
hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


9.Counterparts. This Amendment may be executed in any number of counterparts, by
different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.


10.Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.












3




--------------------------------------------------------------------------------



11.Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


12.Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of New York.


[Remainder of page intentionally left blank.]




4




--------------------------------------------------------------------------------







JURY TRIAL WAIVER. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.






RAPID7, INC.


By: /s/Jeffrey Kalowski
Jeffrey Kalowski
Chief Financial Officer


RAPID7 LLC


By: Rapid7, Inc., its sole member


By: /s/Jeffrey Kalowski
  Jeffrey Kalowski
Chief Financial Officer












































5



--------------------------------------------------------------------------------



Signature Page to
First Amendment Agreement






            KEYBANK NATIONAL ASSOCIATION
             As the Administrative Agent and as a Lender


By: /s/Thomas A. Crandell
Thomas A. Crandell
Senior Vice President






            CITI NATIONAL BANK
            Address: 200 Clarendon Street, 48th Floor
            Boston, MA 02116
Attention: James Demoy


By: /s/James Demoy
James Demoy
Senior Vice President










6




--------------------------------------------------------------------------------



SCHEDULE 1


COMMITMENTS OF LENDERS






LENDERS
REVOLVING CREDIT COMMITMENT PERCENTAGE


REVOLVING CREDIT COMMITMENT AMOUNT




MAXIMUM AMOUNT
KeyBank National Association60%$30,000,000$30,000,000City National
Bank40%$20,000,000$20,000,000Total Commitment Amount100%$50,000,000$50,000,000



















































































S-1